Citation Nr: 0107327	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied an 
increased disability evaluation, in excess of 10 percent, for 
the appellant's service-connected psychological factors 
affecting medical condition, rule out undifferentiated 
somatoform disorder (formerly rated as asthenic reaction).
  

REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Need for Additional Medical Examination 

"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).

After a thorough review of the evidence of record, the Board 
concludes that the appellant's claim needs to be remanded to 
the RO for further evidentiary development.  Specifically, 
the Board finds the most recent VA psychiatric examination, 
performed in July 1998, to be deficient in terms of its 
discussion of potential physical manifestations of the 
appellant's service-connected psychological factors affecting 
medical condition, rule out undifferentiated somatoform 
disorder.  Accordingly, the Board concludes that another VA 
examination of the appellant's service-connected 
psychological factors affecting medical condition, rule out 
undifferentiated somatoform disorder, is needed.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the course of 
this appeal for: (1) service-connected 
psychological factors affecting medical 
condition, rule out undifferentiated 
somatoform disorder; and (2) any other 
condition which he attributes to his 
service-connected psychological factors 
affecting medical condition, rule out 
undifferentiated somatoform disorder.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant that have not 
been previously secured.  

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected psychological factors affecting 
medical condition, rule out 
undifferentiated somatoform disorder.  If 
possible, this examination should be 
conducted by a psychiatrist.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by the appellant's service-connected 
condition.  If there are different 
psychiatric disorders, the examining 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
psychological factors affecting medical 
condition, rule out undifferentiated 
somatoform disorder.  The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should include a 
detailed account of all 
manifestations (both physical and/or 
mental) of psychiatric pathology 
found to be present.  If additional 
examinations, studies or tests are 
needed in making this determination, 
they should be scheduled 
accordingly.

B.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF) consistent with the criteria 
in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from 
the appellant's service-connected 
psychological factors affecting 
medical condition, rule out 
undifferentiated somatoform 
disorder, is requested.  

C.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected 
psychological factors affecting 
medical condition, rule out 
undifferentiated somatoform 
disorder, affect his social 
capacity, including his ability to 
establish and maintain effective 
work and social relationships.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
appellant's claim of entitlement to a 
disability evaluation in excess of 10 
percent for service-connected 
psychological factors affecting medical 
condition, rule out undifferentiated 
somatoform disorder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





